PER CURIAM.
DENIED. See, e.g., Vazquez v. Wendy’s, 931 So.2d 152, 152 (Fla. 1st DCA 2006) (“Prior to considering whether the order departs from the essential requirements of law, ... the petitioner must establish that the order results in irreparable harm.”); Brown & Williamson Tobacco Corp. v. Carter, 680 So.2d 546, 547 (Fla. 1st DCA 1996) (holding “the time, trouble, and expense of an unnecessary trial is not ‘irreparable harm’ when determining whether the threshold elements of certiorari jurisdiction have been met”).
KAHN, PADOVANO, and LEWIS, JJ., concur.